Citation Nr: 0420099	
Decision Date: 07/26/04    Archive Date: 08/04/04

DOCKET NO.  01-06 022	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Portland, 
Oregon


THE ISSUES

1.  Entitlement to service connection for right eye Horner's 
syndrome.

2.  Entitlement to an increased rating for hemangioma, C7 
vertebra, currently evaluated as 30 percent disabling.  


REPRESENTATION

Appellant represented by:	Veterans of Foreign Wars of 
the United States


ATTORNEY FOR THE BOARD

C. Lawson, Counsel




INTRODUCTION

The veteran served on active duty from June 1961 to June 1965 
and from April 1966 to August 1971.  

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from a February 2000 rating determination 
of the Department of Veterans Affairs (VA) Regional Office 
(RO) in Portland, Oregon.

In June 2001, the veteran submitted evidence and argument in 
support of service connection for right eye Horner's syndrome 
secondary to his service-connected hemangioma, C7 vertebra.  
In October 2001, the RO deferred rating the veteran's claim 
for service connection for Horner's syndrome secondary to 
hemangioma.  In June 2003, the Board undertook further 
development of the matter of secondary service connection for 
right eye Horner's syndrome.  This matter is inextricably 
intertwined with the certifid issue on appeal.

The issue of entitlement to an increased rating for 
hemangioma, C7 vertebra is being addressed in the REMAND 
portion of the decision below and is REMANDED to the RO via 
the Appeals Management Center (AMC), in Washington, DC.


FINDING OF FACT

The veteran's right eye Horner's syndrome was caused by 
treatment for his service-connected hemangioma, C7 vertebra.  


CONCLUSION OF LAW

Right eye Horner's syndrome was proximately due to the 
veteran's service-connected hemangioma, C7 vertebra.  
38 C.F.R. § 3.310(a) (2003).  


REASONS AND BASES FOR FINDING AND CONCLUSION

Right eye Horner's syndrome

VCAA

Regarding the right eye Horner's syndrome secondary service 
connection claim, there is no VCAA letter in the claims 
folder.  However, there can not be any prejudice to the 
veteran by this decision, since the Board is granting the 
claim.

Analysis

Service connection may be granted on a secondary basis if a 
claimed disability is found to be proximately due to or is 
the result of a service-connected disease or injury.  
38 C.F.R. § 3.310 (2003); Harder v. Brown, 5 Vet. App. 183, 
187 (1993).

Service connection is in effect for hemangioma, C7 vertebra.  

An April 1971 service medical record indicates that the 
veteran received radiation therapy for treatment of 
hemangioma involving the C7 vertebra.

A February to March 2001 VA hospital discharge summary 
indicates that while in the ward, the veteran developed some 
drooping of his right eyelid.  The diagnosis was ptosis of 
the right eye, rule out 'Raeder's' paratrigeminal syndrome, 
type 2, with post ganglionic ocular sympathetic palsy, 
resolving spontaneously.  

An April 2001 VA medical record states that the veteran had 
right eye pain which would become worse at the end of the day 
and that it was associated with some increased tearing and 
complaints of blurry vision on that side.  On physical 
examination, the veteran had a right Horner's with a somewhat 
myotic right pupil and a bit of a ptosis.  The diagnosis was 
Horner's syndrome, right sided, which the examiner very 
strongly suspected to be due to injury to the veteran's 
sympathetic chain when he was irradiated in the mid-60's for 
a hemangioma at C7-T1.  

A July 2003 VA examination report states that the veteran had 
radiation for the hemangioma in the lower cervical and upper 
thoracic area in 1969, and that physical examination revealed 
the right upper lid to be probably 2 mm ptotic compared to 
the left upper lid.  There was also a suggestion of slight 
elevation of the right lower lid.  The lens had a slight 
nuclear sclerotic haze which was probably normal for his age.  
Tests essentially confirmed the presence of Horner's syndrome 
but did not localize the lesion that caused it.  The 
assessment was right eye Horner's syndrome, and the physician 
stated that the Horner's syndrome could reasonably be assumed 
to be due to his radiation on the hemangioma.  The physician 
felt that pain in and behind the veteran's eyes was referred 
pain from his cervical problems and did not originate in the 
eye or the orbital region.  

In light of the evidence, service connection is warranted for 
right eye Horner's syndrome.  The evidence shows that it is 
at least as likely as not due to the in-service radiotherapy 
for the C7 hemangioma.


ORDER

Service connection for right eye Horner's syndrome is 
granted.  


REMAND

Hemangioma, C7 vertebra

The veteran has not been sent a VCAA letter concerning his 
claim for an increased rating for hemangioma, C7 vertebra.

Furthermore, additional evidence has been received at the 
Board concerning this disability.  It has not been considered 
by the RO in the first instance.   

Additionally, the RO has not considered or provided the 
veteran with the revised rating criteria for the disability 
at issue, which is effective from September 26, 2003.  See 68 
Fed. Reg. 51454 (August 27, 2003) and 69 Fed. Reg. 32449 
(June 10, 2004).  There is now a heading entitled The Spine, 
with a subheading entitled General Rating Formula for 
Diseases and Injuries of the Spine and another subheading 
entitled Formula for Rating Intervertebral Disc Syndrome 
Based on Incapacitating Episodes.

Accordingly, the case is REMANDED to the agency of original 
jurisdiction (AOJ) for the following action:  

1.  The veteran should be sent a VCAA 
letter concerning his hemangioma, C7 
vertebra, and any assistance which is 
required pursuant to the VCAA should be 
performed.

2.  Thereafter, the RO should again 
consider the veteran's claim for an 
increased rating for hemangioma, C7 
vertebra, in light of all evidence of 
record including that received on 
appeal, and in light of the revised 
rating criteria.

3.  If the veteran has or can obtain 
relevant evidence, that evidence must be 
submitted by him.

If upon completion of the above action the claim remains 
denied, the case should be returned after compliance with 
requisite appellate procedures, if necessary.  By this 
remand, the Board intimates no opinion as to any final 
outcome warranted.

The appellant has the right to submit additional evidence and 
argument on the matter or matters the Board has remanded.  
Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals 
for Veterans Claims for additional development or other 
appropriate action must be handled in an expeditious manner.  
See The Veterans Benefits Act of 2003, Pub. L. No. 108-183, § 
707(a), (b), 117 Stat. 2651 (2003) (to be codified at 38 
U.S.C. §§ 5109B, 7112).





	                     
______________________________________________
	H. N. SCHWARTZ
	Veterans Law Judge, Board of Veterans' Appeals


 Department of Veterans Affairs

YOUR RIGHTS TO APPEAL OUR DECISION

The attached decision by the Board of Veterans' Appeals (BVA or Board) is 
the final decision for all issues addressed in the "Order" section of the 
decision.  The Board may also choose to remand an issue or issues to the 
local VA office for additional development.   If the Board did this in your 
case, then a "Remand" section follows the "Order."  However, you cannot 
appeal an issue remanded to the local VA office because a remand is not a 
final decision. The advice below on how to appeal a claim applies only to 
issues that were allowed, denied, or dismissed in the "Order."
If you are satisfied with the outcome of your appeal, you do not need to do 
anything.  We will return your file to your local VA office to implement 
the BVA's decision.  However, if you are not satisfied with the Board's 
decision on any or all of the issues allowed, denied, or dismissed, you 
have the following options, which are listed in no particular order of 
importance: 
?	Appeal to the United States Court of Appeals for Veterans Claims 
(Court)
?	File with the Board a motion for reconsideration of this decision
?	File with the Board a motion to vacate this decision 
?	File with the Board a motion for revision of this decision based on 
clear and unmistakable error. 
Although it would not affect this BVA decision, you may choose to also: 
?	Reopen your claim at the local VA office by submitting new and 
material evidence. 
There is no time limit for filing a motion for reconsideration, a motion to 
vacate, or a motion for revision based on clear and unmistakable error with 
the Board, or a claim to reopen at the local VA office.  None of these 
things is mutually exclusive - you can do all five things at the same time 
if you wish.  However, if you file a Notice of Appeal with the Court and a 
motion with the Board at the same time, this may delay your case because of 
jurisdictional conflicts. If you file a Notice of Appeal with the Court 
before you file a motion with the BVA, the BVA will not be able to consider 
your motion without the Court's permission. 

How long do I have to start my appeal to the Court?  You have 120 days from 
the date this decision was mailed to you (as shown on the first page of 
this decision) to file a Notice of Appeal with the United States Court of 
Appeals for Veterans Claims.  If you also want to file a motion for 
reconsideration or a motion to vacate, you will still have time to appeal 
to the Court.  As long as you file your motion(s) with the Board within 120 
days of the date this decision was mailed to you, you will then have 
another 120 days from the date the BVA decides the motion for 
reconsideration or the motion to vacate to appeal to the Court.  You should 
know that even if you have a representative, as discussed below, it is your 
responsibility to make sure that your appeal to Court is filed on time.

How do I appeal to the United States Court of Appeals for Veterans Claims?  
Send your Notice of Appeal to the Court at:

Clerk, U.S. Court of Appeals for Veterans Claims
625 Indiana Avenue, NW, Suite 900
Washington, DC 20004-2950

You can get information about the Notice of Appeal, the procedure for 
filing a Notice of Appeal, the filing fee (or a motion to waive the filing 
fee if payment would cause financial hardship), and other matters covered 
by the Court's rules directly from the Court. You can also get this 
information from the Court's web site on the Internet at 
www.vetapp.uscourts.gov, and you can download forms directly from that 
website.  The Court's facsimile number is (202) 501-5848. 

To ensure full protection of your right of appeal to the Court, you must 
file your Notice of Appeal with the Court, not with the Board, or any other 
VA office. 

How do I file a motion for reconsideration? You can file a motion asking 
the BVA to reconsider any part of this decision by writing a letter to the 
BVA stating why you believe that the BVA committed an obvious error of fact 
or law in this decision, or stating that new and material military service 
records have been discovered that apply to your appeal. If the BVA has 
decided more than one issue, be sure to tell us which issue(s) you want 
reconsidered. Send your letter to: 
Director, Management and Administration (014)
Board of Veterans' Appeals
810 Vermont Avenue, NW
Washington, DC 20420

VA 
FORM
JUN 
2003 
(RS) 
 
4597
Page 
1
CONTINUED



Remember, the Board places no time limit on filing a motion for 
reconsideration, and you can do this at any time. However, if you also plan 
to appeal this decision to the Court, you must file your motion within 120 
days from the date of this decision. 

How do I file a motion to vacate? You can file a motion asking the BVA to 
vacate any part of this decision by writing a letter to the BVA stating why 
you believe you were denied due process of law during your appeal. For 
example, you were denied your right to representation through action or 
inaction by VA personnel, you were not provided a Statement of the Case or 
Supplemental Statement of the Case, or you did not get a personal hearing 
that you requested. You can also file a motion to vacate any part of this 
decision on the basis that the Board allowed benefits based on false or 
fraudulent evidence.  Send this motion to the address above for the 
Director, Management and Administration, at the Board.  Remember, the Board 
places no time limit on filing a motion to vacate, and you can do this at 
any time. However, if you also plan to appeal this decision to the Court, 
you must file your motion within 120 days from the date of this decision. 

How do I file a motion to revise the Board's decision on the basis of clear 
and unmistakable error? You can file a motion asking that the Board revise 
this decision if you believe that the decision is based on "clear and 
unmistakable error" (CUE).  Send this motion to the address above for the 
Director, Management and Administration, at the Board. You should be 
careful when preparing such a motion because it must meet specific 
requirements, and the Board will not review a final decision on this basis 
more than once. You should carefully review the Board's Rules of Practice 
on CUE, 38 C.F.R. 20.1400 -- 20.1411, and seek help from a qualified 
representative before filing such a motion. See discussion on 
representation below. Remember, the Board places no time limit on filing a 
CUE review motion, and you can do this at any time. 

How do I reopen my claim? You can ask your local VA office to reopen your 
claim by simply sending them a statement indicating that you want to reopen 
your claim.  However, to be successful in reopening your claim, you must 
submit new and material evidence to that office. See 38 C.F.R. 3.156(a). 

Can someone represent me in my appeal?  Yes. You can always represent 
yourself in any claim before VA, including the BVA, but you can also 
appoint someone to represent you.  An accredited representative of a 
recognized service organization may represent you free of charge.  VA 
approves these organizations to help veterans, service members, and 
dependents prepare their claims and present them to VA. An accredited 
representative works for the service organization and knows how to prepare 
and present claims. You can find a listing of these organizations on the 
Internet at: www.va.gov/vso.  You can also choose to be represented by a 
private attorney or by an "agent." (An agent is a person who is not a 
lawyer, but is specially accredited by VA.) 

If you want someone to represent you before the Court, rather than before 
VA, then you can get information on how to do so by writing directly to the 
Court.  Upon request, the Court will provide you with a state-by-state 
listing of persons admitted to practice before the Court who have indicated 
their availability to represent appellants.  This information is also 
provided on the Court's website at www.vetapp.uscourts.gov. 

Do I have to pay an attorney or agent to represent me?  Except for a claim 
involving a home or small business VA loan under Chapter 37 of title 38, 
United States Code, attorneys or agents cannot charge you a fee or accept 
payment for services they provide before the date BVA makes a final 
decision on your appeal. If you hire an attorney or accredited agent within 
1 year of a final BVA decision, then the attorney or agent is allowed to 
charge you a fee for representing you before VA in most situations.  An 
attorney can also charge you for representing you before the Court.  VA 
cannot pay fees of attorneys or agents. 

Fee for VA home and small business loan cases:  An attorney or agent may 
charge you a reasonable fee for services involving a VA home loan or small 
business loan.  For more information, read section 5904, title 38, United 
States Code. 

In all cases, a copy of any fee agreement between you and an attorney or 
accredited agent must be sent to: 

Office of the Senior Deputy Vice Chairman (012)
Board of Veterans' Appeals
810 Vermont Avenue, NW
Washington, DC 20420

The Board may decide, on its own, to review a fee agreement for 
reasonableness, or you or your attorney or agent can file a motion asking 
the Board to do so. Send such a motion to the address above for the Office 
of the Senior Deputy Vice Chairman at the Board. 


VA 
FORM
JUN 
2003 
(RS) 
 
4597
Page 
2



